         Case 1:20-cv-11075-NRB Document 31 Filed 01/18/21 Page 1 of 3




                                                DGW KRAMER LLP
                                                1 Rockefeller Center
                                                Suite 1060
                                                New York, New York 10020
                                                www.dgwllp.com

                                                Tel: 1-917-633-6860
                                                Fax: 1-917-633-6183
January 18, 2021

Via ECF
Hon. Naomi Reice Buchwald
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:     Mattel Inc. v. The Entities Doing Business as Goodmenow at the URL
               Goodmenow.com et al.
               1:20-cv-11075-NRB – Reply In Support of Letter Motion Dated Jan. 14, 2021

Your Honor:

        The following reply is submitted in further support of Defendants’ letter motion filed on
January 14, 2021, in which Defendants sought an immediate modification of the temporary
restraining order entered on December 30, 2020 (the “Order”).

        The current Order is causing serious financial harm to Defendants and has forced them to
cease global operations, at least temporarily, until they can regain access to at least some PayPal
accounts. As stated in the previously filed Declaration of Xin Cheng, Defendants operate a
substantial business, which generated more than $19 million USD in revenue in the fourth
quarter of 2020. Defendants again note that they reserve all rights to seek relief against
Plaintiff for the financial harm that is being caused by this overbroad restraint.

      Perhaps realizing the futility of its opposition to Defendants’ reasonable request for
temporary modification, Plaintiff relies on speculation and groundless hypotheticals.

       Plaintiff has apparently taken no steps to ascertain the amount – if any – of PayPal’s
supposed liens against the frozen accounts, despite having been in contact with counsel for
PayPal. The language from PayPal as quoted by Plaintiff appears to be boilerplate. If the
accounts are frozen by order of this Court, there is no risk of dissipation by PayPal. Moreover,
if some of Defendants’ PayPal accounts are unfrozen, Defendants’ business will continue to
                                           Page 1 of 3
         Case 1:20-cv-11075-NRB Document 31 Filed 01/18/21 Page 2 of 3




operate and generate additional revenue through PayPal, thus providing an alternative source of
recovery for any hypothetical liens asserted by PayPal.

        Plaintiff groundlessly contends that “if a consumer brings a class action against
defendants, or if defendants at the end of this case decide to promote goodwill with their
customers by refunding all of the money at PayPal rather than paying a judgment in this action,
the amount currently attached may not exceed six figures.” (Opposition, p. 3.) This misses
the point of Defendants’ urgent plea to this Court. The Order is overbroad and is currently
crippling Defendants’ ability to conduct its legitimate e-commerce business. The immediate
question is whether the Court will allow certain of Defendants’ PayPal accounts to be unfrozen
so that Defendants can resume operations, pending resolution of Defendants’ intended further
challenge to the temporary restraining order and attachment. Moreover, if any assets remain
frozen with PayPal, there is no risk of Defendants unilaterally releasing those funds to
consumers, because they will be precluded by the Court’s order from doing so. Plaintiff’s
speculation is therefore without merit.

        Defendants have not “cherry-picked” their proposed PayPal accounts for any nefarious
purposes. The total amounts held in those accounts adds up to about $2.8 million, an amount
that Plaintiff acknowledges is more than reasonable under the circumstances. Defendants’ top
priority is regaining the operation of at least some of their PayPal accounts so they can resume
their operations.

        Plaintiffs ask Defendants to “disclose the extent that they can currently withdraw funds in
each account at PayPal.” (Opposition, p. 3.) Under the current order, the answer is “none.”
Every account held by Defendants at PayPal – with a total of more than $5,000,000 USD – is
currently frozen and inaccessible. As a result, Defendants are unable to operate their busines
and are incurring serious losses. During normal operations, Defendants are required to
maintain both a fixed deposit and a revolving deposit in their PayPal accounts. These deposits
are substantial and they are required under the standard terms of their agreement with PayPal.

        It is highly improbable that Plaintiff will be able to prevail on its best-case-scenario
statutory damages of $2,150,000 plus attorney’s fees. Defendants intend to defend this case on
the merits at the appropriate juncture and will provide discovery and documentation when it
becomes warranted to do so. Defendants have records of their business activity, including the
sales and profits from the sale of the product at issue. At this point, however, Plaintiff nearly
admits that it could not recover more than $2.8 million. As a result, the amount proposed by
Defendants to be held – temporarily – is more than adequate.

         Because of the volume of Defendants’ sales through their PayPal accounts, there is no
appreciable risk that a judgment would become uncollectible. As stated, Defendants’ revenue
volume in the fourth quarter of 2020 was more than $19 million USD, and Defendants intend to
maintain their e-commerce operations. Defendants will present further evidence and argument
in this regard in their opposition to the attachment motion. At this immediate juncture,
however, Defendants are seeking a reasonable modification of the Order so that they can
continue their business operations.

                                          Page 2 of 3
         Case 1:20-cv-11075-NRB Document 31 Filed 01/18/21 Page 3 of 3




        Plaintiff speculates, without basis, that PayPal could “inadvertently” (quotes in the
original) transfer funds that were subject to the Court’s attachment Order. There is no basis for
such speculation.

        Defendants oppose Plaintiff’s proposal to pay $2.8 million into Court because it is
unnecessary. The funds can be securely held at PayPal for this temporary period. Defendants
intend to oppose the attachment order in its entirety, and the remedy sought herein is desperately
needed as a short-term measure to enable Defendants to return to business operations.
Defendants will seek to be heard on the fundamentals of the attachment order, for which the
parties have agreed to a briefing schedule. Defendants will raise substantive opposition to the
attachment order at that time. Until those issues are heard and resolved, no further modification
of the Order is warranted other than a reduction in scope so that Defendants’ business operations
can resume and so the Order does not capture an excessive sum in light of the damages pleaded
by Plaintiff.

         Finally, Defendants move to strike the unauthenticated purported evidence submitted by
Plaintiff in support of their response papers. Plaintiff has offered no explanation of the source
or reliability of the supposed evidence submitted, nor a declaration from counsel. Moreover, it
is without question that material on the internet can be inaccurate or generated by a bot – or by a
competitor, seeking to undercut a thriving new entrant to the market – and Plaintiff has made no
effort to account for the reliability or non-reliability of their exhibits. Accordingly, the
materials should be stricken and disregarded.

        To reiterate, Defendants urgently require relief so they can resume business operations.
The current Order is overbroad, as it affects more accounts than necessary and has resulted in
more than $5 million USD in frozen assets, which far exceeds Plaintiff’s best-case-scenario
calculation of damages. Defendants therefore seek modification of the Order to limit the
number of accounts which will remain temporarily frozen. Plaintiff will not be harmed by this
reasonable modification, and it is essential to the functioning of Defendants’ operations. There
is no necessity to move the funds out of the PayPal accounts at this time. The funds can remain
held in the PayPal accounts until the Court may resolve Defendants’ opposition to the merits of
the attachment motion. Once Defendants can resume their business operations, an additional
high volume of funds will resume flowing through their other PayPal accounts.

      The parties remain available for a hearing or motion conference at the Court’s earliest
convenience.


                                              Yours Truly,
                                              DGW Kramer LLP

                                              /s/ Jacob Chen
                                              By: Jacob Chen, Esq.
                                              Katherine Burghardt Kramer, Esq.
                                              RongPing Wu, Esq.

                                           Page 3 of 3
